Deen, Chief Judge.
1. The opinions of experts, where relevant, are always admissible. Code § 38-1710. Whether the witness is in fact an expert in the subject on which he is being examined is a question for the court to decide, and that discretion will not be disturbed unless it has been manifestly abused. Braswell v. Owen of Ga., Inc., 128 Ga. App. 528, 532 (5) (197 SE2d 463) (1973); Hogan v. Olivera, 141 Ga. App. 399 (1-c) (233 SE2d 428) (1977).
2. The only objection to the conviction of the defendant on trial for the forgery of various checks is that the witness offered as an expert had not been qualified as such. He testified that he was a document examiner for the Georgia State Crime Laboratory, that he held an undergraduate degree in science, and a master’s degree of *284forensic science from an accredited university, that he has dealt with questioned documents during the whole of the past two years in an on-the-job training program and had handled 75 or 80 cases a month, some with up to 200 documents per case, that he had also attended various seminars in the field, and is a member of a national forensic science organization. There is certainly nothing to indicate that the witness was not qualified, and the objection was properly overruled. Cf. Sims v. State, 40 Ga. App. 10 (2) (148 SE 769) (1929); Cooksey v. State, 149 Ga. App. 572 (3) (254 SE2d 892) (1979).
Submitted October 2, 1980
Decided October 28, 1980.
Enoch Overby, for appellant.
Charles Crawford, District Attorney, Mickey R. Thacker, Assistant District Attorney, for appellee.
3. In addition to the testimony of the expert witness there were other witnesses who placed certain of the checks in the defendant’s possession during the time the forged signatures were added, and also both the forged checks and known handwriting of the defendant were in evidence and available to the jury for comparison and examination in the light of the expert testimony. No error appears.

Judgment affirmed.


Birdsong and Sognier, JJ., concur.